FILED 

                                                                           APRIL 22,2014 

                                                                    In the Office of the Clerk of Court 

                                                                  W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                          )
                                              )         No. 31458-8-111
                      Respondent,             )
                                              )
       v.                                     )
                                              )
JOHAN MARTIN FILLA,                           )         UNPUBLISHED OPINION
                                              )
                      Appellant.              )

       KORSMO, J. -    A Columbia County jury found Johan Filla guilty of one count of

unlawful display ofa firearm under RCW 9.41.270(1). Mr. Filla challenges the

constitutionality of this statute as applied to him. We affirm.

                                           FACTS

       In the late hours of May 27,2012, Mr. Filla and his then girl friend went to the

home of an acquaintance to collect on a debt. A dispute ensued, and Mr. Filla eventually

pulled out a firearm. The State charged Mr. Filla with one count of unlawful display of a

firearm and one count of assault in the second degree. At the trial, Mr. Filla admitted to

carrying his pistol, but claimed that he did not remove it from his waistband that night.

The acquaintance and her boyfriend, however, testified that Mr. Filla took out his pistol
No. 31458-8-111
State v. Filla


and either pointed or waived it at the acquaintance. The jury found Mr. Filla guilty on

the unlawful display charge and not guilty on the assault charge. He then timely appealed

to this court.

                                         ANALYSIS

       Mr. Filla's sole argument on appeal is that RCW 9.41.270(1) is unconstitutionally

void for vagueness as applied to the facts of this case. "A statute is presumed

constitutional and the party challenging the constitutionality of a legislative enactment

has the burden of proving it is unconstitutionally vague." State v. Maciolek, 10 1 Wn.2d

259,263,676 P.2d 996 (1984). An as applied challenge asks whether "the statute as

applied to the particular facts of the case and the party's conduct" is so indefinite as to

fail to "provide ascertainable standards of guilt to protect against arbitrary enforcement."

State v. Peterson, 174 Wash. App. 828, 845,301 P.3d 1060 (2013).

       Mr. Filla argues that RCW 9.41.270(1) is unconstitutionally vague as applied

because it did not put him on notice that he could be convicted under the statute for

simply carrying a firearm in his waistband. This section ofthe statute reads:

       It shall be unlawful for any person to carry, exhibit, display, or draw any
       firearm, dagger, sword, knife or other cutting or stabbing instrument, club,
       or any other weapon apparently capable of producing bodily harm, in a
       manner, under circumstances, and at a time and place that either manifests
       an intent to intimidate another or that warrants alarm for the safety of other
       persons.

RCW 9.41.270(1).



                                              2

No. 31458~8~III
State v. Filla


          Mr. Filla argues that the jury believed his version of events because it acquitted

him on the assault charge. However, the fact that the jury acquitted Mr. Filla does not

necessarily mean that the jury accepted his version of events; it simply means that the

State did not meet its burden of proving the charge beyond a reasonable doubt. Based on

the record, it is possible that the jury could have found that Mr. Filla pulled the weapon

from his waistband without committing the crime of assault in the second degree for

several reasons: there was no intentional touching, no intent to inflict bodily injury, no

intent to create an apprehension and fear of bodily injury, or the drawing of the weapon

did not in fact create in another a reasonable apprehension and imminent fear of bodily

InJury.

          In contrast, the statute clearly told Mr. Filla that displaying a weapon with the

intent to intimidate the people from whom he was trying to collect a debt was illegal.

The verdict does necessarily show that the jury believed that portion of the victims'

testimony. The statute was not vague as to that conduct.

          Because Mr. Filla has failed to establish that the jury believed his version of

events, his as applied challenge necessarily fails.




                                                3

No. 31458-8-II1
State v. Filla




      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 




  -3;~~ttCJ:

      Fearin      . J.




                                           4